Citation Nr: 0810183	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  03-01 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the left ankle.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to May 1985.  

This appeal arises from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2004 the Board of Veterans' Appeals (Board) 
issued a decision denying the veteran's claims for service 
connection for residuals of an ankle injury and post-
traumatic stress disorder.  The veteran appealed the denial 
of service connection for residuals of a left ankle injury to 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  The Court in a February 2007 
Memorandum decision vacated the November 2004 decision of the 
Board.  The veteran's claim was remanded by the Court and the 
Board was ordered to afford the veteran a VA examination and 
to obtain a medical opinion to determine whether there is a 
nexus between the veteran's current disability and her 
military service.  The veteran's claim must be remanded to 
comply with the Courts order.  

In reviewing the claims folder the Board has noted that 
correspondence sent in August, September and October 2007 by 
the Board to the veteran at her last known addresses were 
returned by the United States Postal Services as 
undeliverable.  A letter from her representative to the 
veteran, dated in December 2004, is addressed to a [redacted] 
address, in [redacted], Mississippi.  Apparently, the veteran did 
not inform VA of her change of address.  It is the 
responsibility of veterans to cooperate with VA.  See Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  This includes informing VA of any 
change of address.  

In addition, the veteran is informed by this remand that she 
must cooperate with VA's efforts to arrange for a VA 
examination.  When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination, and a claimant, without good 
cause fails to report for such examination, or reexamination 
action in accordance with this section shall be taken.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  
38 C.F.R. § 3.655 (2007).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  The veteran was not 
adequately notified of the type of evidence necessary to 
establish a disability rating or effective date for any 
increase.  The veteran must be provided notice as required by 
Dingess/Hartman.  

Accordingly, the case is REMANDED for the following actions:

1.  VA should request the veteran 
identify all health care providers who 
have treated her since March 2004 for 
residuals of an injury to the left ankle 
in service.  With any necessary 
authorization from the veteran, VA should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran.  

2.  VA should arrange for a VA 
examination of the veteran by a 
podiatrist.  The claims folder should be 
made available to the examiner in 
conjunction with the evaluation.  The 
podiatrist should be informed that the 
veteran served on active duty from May 
1982 to May 1985.  The podiatrist is 
asked to review the claims folder, 
including service medical records with 
specific references to the July 1981 
service entrance examination report which 
indicated the veteran's feet and lower 
extremities were normal; the June 1981 
Report of Medical History noting the 
veteran had a history of a left ankle 
sprain; July 1982 complaints of pain in 
the legs and feet; a July 1982 podiatry 
note which included objective examination 
revealing mild moderate pes planus and a 
palpable bone navicular; July 1983 
records of twisting the left ankle with 
assessment of soft tissue injury; 
February 1984 podiatry consult for left 
foot pain; July 1983, February 1983 and 
February 1984 X-rays reports of the left 
foot and left ankle; and the April 1985 
separation examination.

After interviewing and examining the 
veteran the podiatrist is asked to 
address the following:

Diagnose any current disorder/s of the 
left foot and ankle.  

If the podiatrist finds the evaluation 
supports a diagnosis of pes planus of the 
left foot, he is asked to state whether 
the veteran's pes planus of the left foot 
clearly and unmistakably pre-existed the 
veteran's entrance into the service?

If the pes planus of the left foot pre-
existed service entrance, he is asked to 
render an opinion as to whether it 
increased in severity in service?  

For any other disorders of the left foot 
currently diagnosed, the podiatrist is 
asked to render his opinion as to whether 
it is it at least as likely as not (50 
percent probability) that they are 
causally related to the left ankle injury 
in service, or had their onset in 
service?  

3.  If the benefit sought on appeal 
remains denied the veteran and her 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The veteran should also be provided 
notice as required by Dingess/Hartman.  
The case should then be returned to the 
Board for further appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



